     Case 19-13300      Doc 72    Filed 11/12/19 Entered 11/12/19 11:45:37         Desc Main
                                    Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  SOMERVILLE BREWING COMPANY,                     Ch. 11
    Debtor                                        19-13300-FJB


                                              Order

MATTER:
#36 Motion filed by Debtor Somerville Brewing Company for Continuation of Utility Service

ORDER: Good cause having been stated, and the sole objection having been withdrawn, the Court
hereby grants the Motion of Debtor Somerville Brewing Company ("the Debtor") for Continuation
of Utility Service [doc. #36] ("the Motion") as follows:

(1) the method of providing adequate assurance of payment for postpetition utility services that is
proposed by the Debtor in the Motion is hereby approved; and

(2) Eversource and National Grid are hereby prohibited from unilaterally altering, refusing, or
discontinuing utility services to the Debtor so long as the Debtor is complying with this procedure,
subject to subsequent modification by the Court after notice and hearing.

The 11/19/2019 hearing on the Motion is canceled as unnecessary.

                                                  By the Court,




                                                  Frank J. Bailey
                                                  United States Bankruptcy Judge

                                                  Dated: 11/12/2019
